       Case 2:18-cv-00091-MHT-SMD Document 50 Filed 02/08/19 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

DARCY CORBITT, et al.,                        )
                                              )
        Plaintiffs,                           )
                                              )
v.                                            )       CASE NO. 2:18-cv-91-MHT-GMB
                                              )
HAL TAYLOR, et al.,                           )
                                              )
        Defendants.                           )

     PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT, DECLARATORY RELIEF,
                        AND PERMANENT INJUNCTION

        Pursuant to Federal Rule of Civil Procedure 56, Plaintiffs Darcy Corbitt, Destiny Clark,

and Jane Doe hereby move the Court for summary judgment on the claims in Counts I, II, III,

and IV of Plaintiffs’ First Amended Complaint (Doc. No. 38), and seek a declaration that the

Alabama Law Enforcement Agency Policy Order 63, which requires transgender people to

submit proof of having undergone genital surgery prior to correcting the sex on their driver’s

license, is unconstitutional. Plaintiffs’ also seek a permanent injunction of Policy Order 63.

        For the reasons set forth more fully in Plaintiffs’ accompanying Memorandum of Law,

the surgical requirement of Policy Order 63 is unconstitutional under both the Due Process and

Equal Protection clauses of the Fourteenth Amendment to the U.S. Constitution, as well as the

Free Speech clause of the First Amendment to the U.S. Constitution. Because there is no genuine

dispute as to any material fact, Plaintiffs are entitled to summary judgment as a matter of law.

Plaintiffs are also entitled to a permanent injunction of Police Order 63 because they have

prevailed on the merits of their claims, there is no adequate remedy at law for the violations of

their constitutional rights, and because irreparable harm will result if the Court does not
      Case 2:18-cv-00091-MHT-SMD Document 50 Filed 02/08/19 Page 2 of 3




permanently enjoin the Act. Accordingly, Plaintiffs’ Motion for Summary Judgment and

Requests for Declaratory Relief and a Permanent Injunction should be granted.

Respectfully submitted this 8th day of February 2019.


                                    s/ Brock Boone
                                    Brock Boone
                                    Randall C. Marshall
                                    ACLU OF ALABAMA
                                    P.O. Box 6179
                                    Montgomery, AL 36106-0179
                                    (334) 265-2754
                                    bboone@aclualabama.org
                                    rmarshall@aclualabama.org

                                    Rose Saxe
                                    Gabriel Arkles
                                    ACLU LGBT & HIV Project / ACLU Foundation
                                    125 Broad St., 18th Floor
                                    New York, NY 10004
                                    (212) 549-2605
                                    rsaxe@aclu.org
                                    garkles@aclu.org
                                    Admitted Pro Hac Vice
                                    Counsel for Plaintiffs Darcy Corbitt, Destiny Clark, and
                                    Jane Doe
      Case 2:18-cv-00091-MHT-SMD Document 50 Filed 02/08/19 Page 3 of 3




                                CERTIFICATE OF SERVICE


     I certify that on February 8, 2019, I filed the foregoing electronically using the Court’s
CM/ECF system, which will serve all counsel of record.



                                             /s/ Brock Boone
